Citation Nr: 0114655	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  95-01 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left shoulder injury, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

3.  Entitlement to service connection for degenerative disc 
disease of the cervical spine on a secondary basis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
 


INTRODUCTION

The veteran had active duty from August 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

No relationship, direct or otherwise, between the service-
connected residuals of a left shoulder injury and 
degenerative disc disease of the cervical spine is 
demonstrated.


CONCLUSION OF LAW

Degenerative disc disease of the cervical spine is not 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§3.310 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that recent legislation, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  In 
pertinent part, the new law provides that the Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  

In this case, the Board concludes that VA has fully met its 
statutory obligations to the veteran under the VCAA.  
Although he has been notified of the evidence necessary to 
substantiate his claim via an August 1993 rating decision and 
an October 1992 statement of the case and subsequent 
supplemental statements of the case, he has identified no 
additional pertinent evidence which the RO has not yet 
attempted to obtain.  After a review of the record, the Board 
find that there is sufficient evidence to render an equitable 
decision on his claim.  Moreover, given the facts of this 
case, the Board further finds that no reasonable possibility 
exists that any further assistance to the veteran would aid 
in substantiating his claim.  In view of the foregoing, the 
Board finds that all required notice and development action 
specified in this new statute has been completed during the 
pendency of the current appeal and that VA has fully 
satisfied its obligations to the veteran under the VCAA.


Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice- connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).


Analysis

The veteran has contended that his cervical spine disability, 
degenerative disc disease, developed as a result of the 
service-connected residuals of a left shoulder injury. 
Service medical records are entirely silent for references to 
a cervical spine injury or condition, and no complaints or 
findings relating to a cervical spine disability were 
reported on VA examination in May 1969. Degenerative disc 
disease was initially identified by an MRI in August 1991, 
over two decades after the veteran's separation from service. 

On VA examination in May 1993, it was noted that the veteran 
had injured his left shoulder in Vietnam when he was struck 
by a fellow serviceman following a grenade blast. He had 
undergone left shoulder surgery in 1972 after a bicycle 
accident. X-rays of the cervical spine confirmed the presence 
of degenerative disc disease. The examiner's diagnoses 
included degenerative disc disease of the cervical spine, 
unrelated to the veteran's left shoulder injury. No medical 
opinion or other competent medical evidence to the contrary 
has been submitted. Further, no evidence has been submitted 
to suggest the service-connected residuals of a left shoulder 
injury contributed in any manner to the development of the 
cervical spine condition. Accordingly, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for degenerative disc disease of the 
cervical spine on a secondary basis.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.310; Allen.


ORDER

Service connection for degenerative disc disease of the 
cervical spine on a secondary basis is denied.


REMAND

The veteran has contended that his cervical spine was injured 
in the same incident in combat in which he sustained a left 
shoulder injury, the residuals of which are service-
connected.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304. Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Under 38 U.S.C.A. § 1154(b), in the case of any veteran who 
engaged in combat with the enemy, the Secretary shall accept 
as sufficient proof of service connection of any injury or 
disease alleged to have been incurred in or aggravated by 
such service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition, or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in service, 
and, to that end, shall resolve every reasonable doubt in 
favor of the veteran.  Service connection of such an injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

Further, a review of the record indicates that, due to his 
incarceration, the veteran was last examined for rating 
purposes in March 1996. The veteran reportedly is no longer 
incarcerated.

Also, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2. The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for a cervical spine disability 
since October 1993 and for a left shoulder 
disability since November 1996.  When the 
requested information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

3.  Thereafter, the RO should schedule the 
veteran for a VA orthopedic examination to 
determine the current extent and severity of 
the service-connected left shoulder 
disability, as well as the nature and 
etiology of his cervical spine disability.  
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in detail.  
The examiner should identify the limitation 
of activity imposed by the disabling 
condition, viewed in relation to the medical 
history, considered from the point of view 
of the veteran working or seeking work, with 
a full description of the effects of 
disability upon his ordinary activity.  

An opinion should be provided regarding 
whether pain significantly limits functional 
ability of the left shoulder during flare-
ups or with extended use. Voyles v. Brown, 5 
Vet. App. 451, 453 (1993).  It should be 
noted whether the clinical evidence is 
consistent with the severity of the pain and 
other symptoms reported by the veteran. The 
examiner also should indicate whether the 
affected joint exhibits weakened movement, 
excess, fatigability, or incoordination. 
Lathan v. Brown, 7 Vet. App. 359 (1995); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

An opinion also should expressed regarding 
the likelihood that degenerative disc 
disease of the cervical spine is a 
consequence of the reported inservice injury 
or is otherwise related to service.

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals






